significant index no department of thetreasury zuit8il2019 internal_revenue_service washington d c tax exempt and ee lee dec re change in actuarial assumptions taxpayer plan ein - pn the plan dear this letter constitutes notice that conditional approval has been granted for the change in assumptions as described below the approval applies for the plan_year beginning january of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 approval is conditioned on gains and losses being measured annually by decrement to assure the accuracy of each plan assumption this approval has been granted in accordance with sec_430 in granting this approval we have considered only the acceptability of the proposed assumptions and as necessary the methodology by which they were determined we are not expressing any opinion as to the accuracy or acceptability of any calculation or other material submitted with your request sec_430 of the code provides that subject_to certain limits no actuarial assumption other than interest rates and mortality assumptions used to determine the funding target may be changed without approval from the secretary according to information submitted with the request implementing the proposed changes in assumptions exceeds the limits provided in sec_430 of the code therefore the taxpayer is requesting approval before these proposed changes in assumptions are implemented the taxpayer represents that participants over the last several years are retiring later than expected consistent with trends observed in the broader u s workforce the taxpayer has also observed that many cash balance participants are electing to keep their money in the plan longer following termination of employment the taxpayer has proposed revised assumptions to better follow the actual experience of the plan the proposed revisions are based on an experience study period spanning a lump-sum window was offered in _ to terminated-vested through participants of the plan who had not yet commenced benefit receipt of their benefits and were otherwise ineligible to receive a lump-sum payment the taxpayer has represented that no participants in payment status were offered lump sums this approval applies to the following changes in assumptions n w s o o n rates of retirement - final average pay participants rates of retirement - cash balance participants rates of termination - final average pay participants rates of termination - cash balance participants benefit commencement age for final average pay - active participants who are not retirement eligible and may terminate in the future terminated vested participants’ benefit commencement age for cash_balance_plan active participants benefit commencement age for cash_balance_plan term vested participants termed in the last year benefit commencement age for cash_balance_plan term vested participants termed over year ago benefit form for final average pay participants other than retirement you verified in writing on march that each assumption contained in this ruling is the actual assumption of which you seek approval assumption revised rates of retirement final average pay participants age ao ho o this assumption applies to future terminated vested participants who decrement from active status as this assumption relates to when the lump sum is paid to cash balance participants ibid ibid well as current terminated vested participants as of the valuation_date assumption revised rates of retirement final average pay participants age revised rates of retirement cash balance participants assumption - age ' ‘h ho ce no ‘ ' - assumption revised rates of termination final average pay participants age ‘ ' o ' ' ' at assumption revised rates of termination final average pay participants age revised rates of termination cash balance participants o age q x ' ' ' ' x i ' ' q x q x ' q x i i ' ' ‘ 4a revised rates of termination cash balance participants m4 age q x q x o qix 2_gix o o ag x benefit commencement age for final average pay - active participants who are not retirement eligible and may terminate in the future and terminated vested participants revised electing pre-january post-january years_of_service post january years_of_service participants participants with or more assumption age age participants with less than age benefit commencement age for cash_balance_plan active participants who terminate and elect immediate lump sum upon termination lump sum at age and older revised assumption ' ' benefit commencement age for cash_balance_plan terminated vested participants terminated in the last year electing immediate lump sum lump sum at age lump sum at age proposed assumption benefit commencement age for cash_balance_plan terminated vested participants terminated over year ago electing lump sum at age lump sum at age proposed assumption benefit form for final average pay participants other than retirement proposed electing lump sum life_annuity joint_and_survivor_annuity assumption an amended schedule sb actuarial information of form_5500 must be filed for the plan_year beginning january assumptions as been made for the plan_year when filing the amended schedule sb indicate on line of the schedule sb by checking the yes box that a change in non- prescribed assumptions has been made for the current_year reflecting that a change in non-prescribed this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is intended to solely address the issues specifically described above for any issue not specifically addressed in this ruling the plan must satisfy any and all applicable sections of the code and or regulations as in effect for the relevant plan_year s a copy of this letter is being sent to your authorized representatives pursuant to a power_of_attorney form currently on file in this office the manager of ep compliance and the manager of ep classification if you have any questions regarding this matter please contact id yat - sincerely yours david m ziegler manager employee_plans actuarial group cc manager ep compliance manager ep classification
